Citation Nr: 0023326	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  91-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for a pulmonary 
disorder.

7.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall following 
surgery in 1991.

8.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall on September 
5, 1996.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and JH


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the claims.

This case was previously before the Board in June 1992, May 
1994, and April 1996, when it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds, with respect to the claims that are well 
grounded, that the RO has substantially complied with 
directives of the prior remands except for the pulmonary 
disorder claim.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998) for any issue other than the pulmonary 
disorder claim.  To the extent the Board remanded claims that 
are determined herein to be not well grounded, this 
additional development was ordered in error.  In Roberts v. 
West, 13 Vet. App. 185 (1999), it was indicated that the 
holding of Stegall does not apply in cases where the remand 
involved a claim that was not well grounded.

The veteran provided testimony at personal hearings conducted 
before the RO in June 1991, and before the undersigned Board 
Member in December 1993 and December 1999.  Transcripts of 
all of these hearings are of record.

It is noted that the veteran provided additional evidence in 
conjunction with the December 1999 hearing, which was 
accompanied by a waiver of initial RO consideration pursuant 
to 38 C.F.R. § 20.1304(c) (1999).

The Board also notes that the veteran testified at his 
December 1999 hearing that medical procedures conducted by VA 
after his September 1996 fall resulted in additional 
disabilities.  However, the veteran only perfected appeals to 
the denial of additional compensation for disabilities 
resulting directly from a fall following surgery in 1991, and 
the September 1996 fall.  Thus, the Board is without 
jurisdiction to address claims that VA treatment after the 
September 1996 fall resulted in additional disability.  See 
38 C.F.R. §§ 20.101, 20.200, 20.302 (1999).  Accordingly, 
these claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service medical records show no treatment 
for or a diagnosis of an injury to the back, cervical spine, 
heart problems, digestive problems, or psychiatric problems.

2.  The veteran's service medical records do show treatment 
for a long-standing cold, and a diagnosis of pneumonia.  
However, there was no diagnosis of a chronic pulmonary 
disorder during his period of active duty.

3.  There are no records of medical treatment for the 
veteran's claimed disabilities prior to the 1980's.  Further, 
the veteran has acknowledged that he did not seek any medical 
treatment prior to this time.

4.  The veteran has reported that he sustained an injury to 
his back and neck while serving aboard a submarine during 
active duty.  This injury reportedly occurred when he fell 
out of his chair during a storm.  He has also reported 
continuity of symptomatology regarding intermittent pain in 
the back and neck ever since this purported in-service 
injury.

5.  The medical records show that the veteran currently has 
degenerative disc disease of the lumbar and cervical spines.

6.  Competent medical opinions are on file which relate the 
veteran's degenerative disc disease of the lumbar and 
cervical spines to the veteran's account of an in-service 
neck and back injury and subsequent continuity of 
symptomatology.

7.  The preponderance of the evidence reflects that chronic 
neck and back disabilities were first identified many years 
after the veteran's military service and are unrelated to any 
incident of such service, including any in-service neck and 
back injuries.

8.  Private medical records show that the veteran was treated 
for depression and a generalized anxiety disorder due to 
stress that he experienced at his place of employment, 
particularly after he was assigned a new supervisor in 1988.  
Additionally, subsequent VA medical records show that the 
veteran has received psychiatric treatment for depression due 
to his medical problems, including chronic pain.

9.  No competent medical evidence is on file which relates 
the veteran's psychiatric disorder, cardiovascular disorder, 
or irritable bowel syndrome to his period of active duty, to 
include his stress while serving aboard a submarine.

10.  A competent medical opinion is on file which appears to 
provide the requisite medical nexus between the veteran's 
current pulmonary problems and his period of active service.

11.  The medical records show that the veteran had surgery on 
his lumbar spine performed by VA in February 1991.  However, 
these records do not show that the veteran sustained a fall 
during this period of hospitalization.

12.  No competent medical evidence is on file to support a 
finding that the veteran sustained any additional 
disabilities as a result of a purported fall in 1991 
following surgery.

13.  The evidence shows that the veteran sustained additional 
trauma to his cervical, lumbar, and thoracic spines when he 
fell backwards out of a chair while in the ham radio room at 
a VA Medical Center (VAMC) on September 5, 1996.  The veteran 
was speaking on the telephone with JH at the time of this 
incident.

14.  The record reflects that the veteran was a volunteer at 
the VAMC's ham radio program as part of his psychiatric 
therapy.

15.  The veteran was not undergoing or participating in any 
form of VA medical or vocational rehabilitation treatment at 
the time of his fall on September 5, 1996.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar and cervical 
spines was not incurred in or aggravated by his period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claims of entitlement to service connection 
for a psychiatric disorder, a cardiovascular disorder, and 
irritable bowel syndrome are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp 1999).

3.  The veteran's claim of entitlement to service connection 
for a pulmonary disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp 1999).

4.  The requirements for a grant of 38 U.S.C.A. § 1151 
benefits for injuries caused by a fall following surgery in 
1991 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1999).

5.  The requirements for a grant of 38 U.S.C.A. § 1151 
benefits for injuries caused by a fall on September 5, 1996, 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); Sweitzer v. Brown, 5 Vet. App. 503 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


General Background.  The veteran's service medical records 
show no diagnosis of or treatment for a back injury, a 
cervical spine injury, an acquired psychiatric disorder, a 
cardiovascular disorder, irritable bowel syndrome, or a 
chronic pulmonary disorder during his period of active duty.  
On his January 1952 enlistment examination, the veteran's 
psychiatric condition, spine, heart, as well as his head, 
face, neck, and scalp, were all clinically evaluated as 
normal.  His lungs and chest were clinically evaluated as 
abnormal due to "flat chest."  At the time of this 
examination, the veteran reported that he had never 
experienced chronic or frequent colds; sinusitis; hay fever; 
asthma; shortness of breath; pain or pressure in chest; 
chronic cough; palpitation or pounding heart; frequent 
indigestion; stomach, liver, or intestinal trouble; arthritis 
or rheumatism; depression or excessive worry; or nervous 
trouble of any sort.  The veteran was treated in October 1952 
for a long-standing cold.  Records from this period note that 
the veteran had no family history of tuberculosis, diabetes, 
heart, lung, kidney, or central nervous system disease.  The 
initial diagnosis was otitis media, nonsuppurative, acute.  
However, this was later changed to pneumonia, primary 
atypical.  The veteran was discharged to duty, fit for same, 
later in October 1952.  No subsequent treatment is shown in 
the service medical records regarding a cold or related 
symptoms.  On the veteran's January 1956 release from active 
duty examination, his psychiatric condition, spine, lungs and 
chest, heart, as well as his head, face, neck, and scalp were 
all clinically evaluated as normal.  Further, chest X-ray 
conducted in conjunction with this examination was negative 
for any disease or defect.

The service medical records also confirm that the veteran did 
serve aboard a submarine during his period of active duty.

On an application for compensation dated in March 1956 the 
veteran listed the following disabilities:  weak left eye and 
a skin infection or rash.

The veteran underwent a VA medical examination in May 1956.  
On this examination, his head, face, and neck, as well as his 
cardiovascular system, digestive system, respiratory system, 
musculoskeletal system, and his nervous system were all 
clinically found to be normal.  

In December 1990, the RO received the veteran's claims of 
entitlement to service connection for a nervous disorder, a 
heart disorder, irritable bowel syndrome, a pulmonary 
disorder, and osteoarthritis.  Following the veteran's 
December 1990 claim, various private medical records were 
added to the file which, together, covered a period from May 
1979 to November 1990.  Thereafter, service connection was 
denied for a nervous condition, a heart condition, irritable 
bowel syndrome, a pulmonary condition, and arthritis by a 
January 1991 rating decision.  The veteran appealed this 
decision to the Board.

The additional evidence added to the file since the January 
1991 rating decision includes VA medical records, including 
reports of hospitalization, which cover a period from 
November 1990 to December 1999, additional private medical 
records which cover a period from November 1989 to January 
1991, a private medical statement dated in December 1999, 
various reports of VA medical examinations, Social Security 
Administration (SSA) records (some of which were duplicative 
of the VA and private medical records already on file), and 
the veteran's hearing testimony.  

The record also reflects that the veteran filed a worker's 
compensation claim in August 1989 for disabilities of the 
circulatory, respiratory, and digestive systems due to stress 
in the work place from September 1987 to September 1988.

As a preliminary matter, the Board finds that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  Grottveit at 93; Caluza at 504.

The specific evidence and analysis for each claim is 
summarized as follows:

A.  Back and Neck

Background.  Private medical records note in June 1979 that 
the veteran complained, in part, of a low back ache of one 
week's duration.  In January 1981, the veteran gave a history 
of fracturing his lower left radius and ulna in 1947, and 
that he developed whiplash in 1965 with symptoms lasting for 
two years.  Evaluation of the back conducted that same month 
revealed no tenderness, gross deformity, or limitation of 
motion.  However, these records do indicate limitation of 
motion regarding the neck.  Records from August 1983 show 
that the veteran was treated for complaints of low back pain 
and stiffness.  At that time, the veteran reported that he 
had "never" had low back trouble before, and that there was 
no traumatic history.  Diagnostic impression was 
"musculoligamentous" left lumbar sprain.  

Records from June 1988 reflect that the veteran reported a 
history of increasing neck pain and stiffness, with 
neurological symptoms involving the left upper extremity, of 
six weeks' duration.  It was noted that there was no 
preceding history of trauma, injury or other significant 
abnormality involving the neck and/or shoulder except for an 
automobile accident approximately 15 to 20 years earlier, at 
which time the veteran sustained what appeared to have been a 
typical, classical acute cervical strain.  X-rays taken at 
that time revealed no abnormalities.  It was also noted that 
the veteran recalled he had a stiff, painful neck for perhaps 
one to two months after the incident, following which his 
symptoms subsided, and he thereafter had no real 
difficulties.  Cervical X-rays taken in June 1988 revealed 
severe degenerative intervertebral disc disease involving the 
cervical spine.  Overall diagnosis was degenerative cervical 
intervertebral disc disease with secondary radiculitis; and 
rule out ruptured cervical disc with left radiculitis.  An 
October 1989 internal medicine report reflects that an 
extensive review of the veteran's medical records revealed 
the following orthopedic problems: degenerative joint disease 
of the cervical spine with radicular symptoms; history of 
olecranon bursitis in 1982, resolved; and musculoligamentous 
lumbar strain, left, July 1983.  The physician who 
promulgated this report also noted that these diagnoses were 
only noted incidentally, as they fell outside of his 
specialty of internal medicine.  Subsequent psychiatric and 
psychological evaluation reports through September 1990 
reflect that the veteran experienced continuous problems with 
his back and neck.  For example, a December 1989 report noted 
that the veteran continued to experience aggravating back 
pains, which the veteran believed was a manifestation of the 
full body tension that he had come to experience in the 
aftermath of the numerous problems he had developed in the 
work setting.  The veteran also reported that he had 
developed significant neck pain in 1988, subsequent to the 
arrival of the new manager, and the great exacerbation of 
stress that he experienced.  It was also noted that the 
veteran was wearing a neck brace at that time, due to the 
cumulative pain, discomfort, and immobility that he had been 
experiencing in his neck.  The Board notes that an overall 
review of these records shows no account of an in-service 
neck and/or back injury, nor any competent medical opinion 
relating the veteran's neck and back problems to his period 
of active duty.

The additional private medical records from November 1989 to 
January 1991, include a November 1989 statement which noted 
that the veteran was involved in a rear-end automobile 
accident in 1966, after which he experienced neck pain for 
approximately one year.  The veteran was subsequently 
hospitalized in December 1989 in part due to complaints of 
left arm, hand, and neck pain consistent with a C8 
radiculopathy.  A lumbar myelogram revealed one to two mm 
disc bulges present at L2-3, L3-4, and L4-5.  There was also 
mild congenital narrowing of the lumbar spine at L3-4 with 
gathering of nerve roots and slight waste defect at that 
level.  Overall impression was mild congenital narrowing of 
the lumbar spine at L3-4, otherwise unremarkable.  Cervical 
myelogram revealed a large extradural defect  present on the 
left at C7-T1 in a pattern suggesting a migrating herniated 
disc from C7-T1 upward.  There were also spondylitic changes 
and stenosis present from the C4 through the C6-7 interspace.  

VA medical records from November 1990 to December 1999 show 
that the veteran was treated on various occasions for 
complaints of neck and low back pain.  

A January 1991 VA lumbar myelogram revealed disc bulges at 
L3-4 and L4-5 causing left L4 and bilateral L5 nerve root 
compromise.  Thereafter, a February 1991 report of VA 
hospitalization reflects that the veteran underwent excision 
of herniated disc, L4-5, left; as well as exploration of 
intervertebral disc L3-L4, left.  It was noted that the 
veteran presented with a chronic history of low back pain 
with radiation into the left leg.  It was also noted that the 
veteran was totally unresponsive to conservative therapy.  

A February 1992 VA CT scan of the lumbosacral spine revealed 
a midline L5-S1 disc bulge which caused no apparent neural 
tissue displacement.  Otherwise, the CT scan was negative for 
any disease or defect.  Also, there was no evidence of spinal 
stenosis.

The veteran underwent a VA spine examination in August 1992, 
which resulted in a finding of extensive degenerative joint 
disease and degenerative disc disease of the cervical and 
lumbosacral spines, confirmed clinically and documented 
radiographically with continued neck stiffness and left leg 
paresthesias.  However, the examiner offered no opinion as to 
the etiology of these disorders, to include the veteran's 
account of the in-service injury.

The veteran underwent a new VA spine examination in January 
1993.  The examiner noted that he had reviewed the veteran's 
claims file, and noted the veteran's account of injuring his 
back and neck while serving aboard a submarine in 1955.  It 
was also noted that the veteran had operations on his neck in 
1989, and on his back in 1991.  It was further noted that the 
veteran complained, at the time of the examination, of pains 
and weaknesses in his neck, low back, left arm, and left leg.  
The examiner concluded that it would appear that the injury 
the veteran sustained or alleged to have sustained was in 
1955.  Thereafter, he developed all kinds of other symptoms 
with regards to his bowels, nerves, and heart.  He eventually 
had operations in 1989 on his neck, and in 1991 on his lower 
back.  The examiner opined that the veteran's symptoms, 
associated with his other complaints, made him (the examiner) 
feel that the original injury was not the only cause of the 
veteran having to have the operations on his neck and back; 
that these could have occurred in any normal person who had 
reached the veteran's age.  (Emphasis added).  The Board 
notes that two copies of the January 1993 VA spine 
examination are on file, one of which contains handwritten 
comments apparently made by the examiner.  One of these 
comments was the insertion of the word "only" into the 
above sentence regarding the etiology of the veteran's neck 
and back operations.

The veteran also underwent a VA examination of the neck by a 
different physician in January 1993.  At this examination, it 
was noted that the veteran injured his neck in 1955 when he 
fell backwards out of his chair while stationed aboard a 
submarine.  It was noted that his low back was also hurt in 
this fall.  Since the submarine was on maneuvers, he was 
unable to report to sick call or clinic.  His pains subsided 
in three weeks, although the pains of the neck and low back 
recurred intermittently following this period, and he would 
report to sick call intermittently.  It was further noted 
that his treatment consisted of analgesics and muscle 
relaxants, and that his neck and low back worsened in 1987 to 
1988.  The examiner also noted that the veteran underwent a 
laminectomy to his neck in 1989, and surgery on his back in 
February 1991.  Following examination of the veteran, the 
examiner diagnosed, among other things, status post injury to 
the low back, status post injury to the neck radiating around 
the left shoulder blade, status post laminectomy to the 
cervical spine, and status-post surgery to the lumbar spine.  
Moreover, the examiner stated that it was his opinion that 
these incidents began while the veteran was in service.  

A September to October 1992 report of VA hospitalization 
noted, under history of present illness, that the veteran had 
neck and low back pain which started after an injury in 1955 
while he was in service.  The pain was intermittent and 
manageable until the veteran was involved in a motor vehicle 
accident in "1989" which exacerbated the neck pain.  During 
hospitalization he was enrolled in a chronic pain management 
class.  Diagnoses included low back pain secondary to 
herniated disc, L4-5; and neck pain secondary to herniated 
disc, C7-8.

Records beginning in September 1996 show that the veteran was 
hospitalized and had additional cervical spine surgery after 
falling backwards out of a chair and hitting his head on 
September 5, 1996.  Also, he underwent a laminectomy of his 
lumbar spine in February 1998.  In April 1998, he underwent a 
left T10-L1 percutaneous radiofrequency rhizotomy.  These 
records will be summarized in greater detail in the 
38 U.S.C.A. § 1151 section below.

The December 1999 private medical statement summarized the 
veteran's history of multiple surgeries on his lumbar, 
cervical, and thoracic spines.  Nothing in this statement 
related any of these disabilities to the veteran's period of 
active duty.

At his June 1991 and December 1993 personal hearings, the 
veteran testified that he injured his back and neck while 
serving as a radio operator aboard a submarine.  This injury 
occurred when he fell out of his chair and hit his head and 
back when the submarine took about a 45 degree roll while in 
some rough waters, and items fell on top of him.  As a 
result, he experienced low back and neck problems, for which 
he saw the submarine's corpsman.  He testified that there was 
no doctor aboard the submarine.  The corpsman gave him pain 
pills, and his problems got better, but he continued to 
experience occasional episodes of low back pain ever since 
that injury.  However, he testified that he just lived with 
these problems until November 1990, when they became severe.  
He indicated that he first sought post-service medical 
treatment for his back in 1984, and for his neck in 1988.  
The veteran acknowledged that he was involved in a post-
service automobile accident which resulted in trauma to his 
back and neck.  He also testified about his surgery for a 
ruptured disc in December 1989.  

The veteran's testimony at his December 1999 personal hearing 
focused on his 38 U.S.C.A. § 1151 claim regarding the 
September 1996 fall.  While he testified about additional 
disability of his neck and back, he provided no pertinent 
testimony regarding the claims of service connection for the 
low back and cervical spine injuries on a direct basis.

The SSA records, some of which were already noted above, also 
reflect that the veteran was diagnosed with degenerative disc 
disease of the cervical and lumbar spines beginning in the 
late 1980's.  Nothing in these records relates either 
disability to the veteran's period of active duty.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of service connection for residuals of a low 
back and cervical spine injuries, to include arthritis, are 
well grounded.  The veteran's account of an in-service back 
and neck injury, and resulting continuity of symptomatology, 
is presumed credible for the purpose of determining whether 
his claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
medical records clearly show that the veteran currently has 
degenerative disc disease of both the lumbar and cervical 
spines.  Further, the opinions of the January 1993 VA spine 
and neck examiners provide the requisite medical nexus.  
Thus, the claims are well grounded.  Caluza at 506.

Adjudication of the veteran's claims of service connection 
for residuals of a low back and cervical spine injuries does 
not end with the finding that the case is well-grounded.  In 
determining that the veteran's claims are well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Turning to the merits of the claim, the Board notes that the 
January 1993 VA spine examiner's opinion that the alleged 
injury during service in 1955 was not the only cause of the 
veteran having to have the operations on his neck and back 
indicates that the purported original injury caused at least 
part of the veteran's lumbar and cervical spine disabilities.  
The Board cannot substitute its own unsubstantiated opinion 
for that of a competent medical professional.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
Board finds that the ultimate resolution of the veteran's low 
back and cervical spine claims rests upon the veteran's 
credibility regarding the severity of the purported in-
service injury and resulting continuity of symptomatology.  
If the preponderance of the evidence shows that the veteran's 
account is not credible, any nexus opinion relying upon this 
account is not entitled to probative value as it is based 
upon an inaccurate factual history.

In evaluating the credibility of the veteran's account of the 
severity of an in-service back and neck injury and the 
resulting continuity of symptomatology, the evidence against 
this claim includes the fact that there was no mention of 
such an injury in the service medical records.  Also, the 
veteran's spine, as well as his head, face, neck, and scalp, 
were all clinically evaluated as normal on the veteran's 
January 1956 release from active duty examination.  
Similarly, the May 1956 VA medical examination clinically 
evaluated his head, face, and neck, as well as his 
musculoskeletal system to be normal.  There are no medical 
treatment records on file showing treatment for back and/or 
neck problems prior to the 1980's, almost thirty years after 
the veteran's discharge from service.  Further, these records 
reflect that the veteran denied any prior trauma to the back 
and neck other than the post-service automobile accident.

The evidence in support of the veteran's claim includes the 
fact that, as a lay person, he is deemed competent to 
describe pain he experienced both during and since service.  
However, he is not competent to testify to the fact that what 
he experienced in service and since service is the same 
condition.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  

The evidence in support of the back and cervical spine claims 
also includes the fact that the January 1993 VA spine 
examiner specifically stated that the veteran's claims file 
was reviewed, which would have included the service medical 
records and the post-service private medical records.  Thus, 
the examiner should have been aware of the fact that the 
veteran had no post-service treatment for back and/or neck 
problems until the 1980's, other than the post-service 
automobile accident.  Nevertheless, both the January 1993 VA 
spine examiner, as well as the January 1993 VA neck examiner, 
found that it was plausible that the veteran's current 
degenerative disc disease of the lumbar and cervical spines 
were related, at least in part, to an injury that occurred 
almost forty years earlier.  However, neither examiner 
provided a detailed rationale for their opinions, nor did 
either of them address the fact that the veteran did not seek 
any treatment for his back and/or neck problems for thirty 
years after his discharge, and specifically denied prior 
trauma to the back and neck in the 1980's as reflected in the 
private medical records.  Consequently, the Board finds these 
opinions to be of little probative value.

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
account of the severity of an in-service back and neck 
injury, and subsequent continuity of symptomatology, is not 
credible.  As mentioned above, the evidence in support of 
this finding is the fact that there is no medical evidence of 
treatment for back and/or neck problems prior to the 1980's, 
almost thirty years after the veteran's discharge from 
service.  As the Court has pointed out, "in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity."  Savage, 10 Vet. App. at 
496.  More importantly, these records show that when the 
veteran was seen in 1988, he denied any prior trauma to the 
back or neck other than the post-service automobile accident.  
The Board notes that these statements were made at a time 
prior to the veteran's claims for compensation, and when he 
was only seeking treatment for his disabilities.  As such, 
the Board finds that these statements are entitled to more 
weight.  Therefore, the Board concludes that the negative 
evidence clearly outweighs the positive evidence in this 
case.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
account of the severity of the in-service injury in 1955 and 
of the continuing back and neck symptoms thereafter is not 
credible.  As such, any medical opinion relating these 
disabilities to the veteran's military service based on his 
history as to continuity of symptomatology is of little 
probative value.  Thus, the preponderance of the evidence is 
against these claims, and they must be denied.  Since the 
preponderance of the evidence is against the claims, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Psychiatric Disorder

Background.  The private medical records on file include 
reports of psychiatric and psychological evaluations which 
diagnose, among other things, depression and a generalized 
anxiety disorder.  These records attribute the veteran's 
psychiatric disorder to work-related stress, particularly 
after the veteran acquired a new supervisor in 1988.  Nothing 
in these records attributes the veteran's psychiatric 
problems to his period of active duty, to include the stress 
he experienced while serving aboard a submarine.

The VA medical records from November 1990 to December 1999 
show that the veteran was treated on numerous occasions for 
major depression and anxiety due, at least in part, to his 
medical problems and chronic pain.  This includes psychology 
notes and Mental Health Clinic (MHC) records.  For example, a 
summary of MHC treatment from July 1991 to March 1998 noted 
that, at the time of his admission, the veteran's chief 
complaints were depression, stress, anxiety, and a great deal 
of pressure and upset over the loss three years earlier of 
his career position, and he had been treated for multiple 
physical problems.  Psychology/MHC notes from April to May 
1998 note that the veteran was being treated for adjustment 
issues, and discussed his various medical problems.  Records 
from June 1998 specifically stated that the veteran was being 
treated for depression secondary to chronic pain problems.  

Also on file is an April 1999 statement from the Director of 
the VAMC's Chronic Pain Management Program.  In this 
statement, the Director noted that the veteran had entered 
the Program in September 1992, with a history of chronic 
neck, hip, lower back, right knee, and left leg pain, as well 
as Major Depression.  The Director stated that the veteran 
successfully completed this Program in October 1992, and that 
it was an intensive inpatient program that included 
psychology group session, physical therapy, kinesitherapy, 
and vocational rehabilitation therapy (VRT).

None of the VA medical records on file attribute the 
veteran's psychiatric problems directly to his period of 
active duty, to include his stress aboard the submarine.

At his June 1991 and December 1993 personal hearings, the 
veteran testified that he had a tremendous amount of stress 
while serving aboard a submarine while on active duty.  The 
veteran contended that he now had a psychiatric disorder due 
to this stress.  However, he testified that he received no 
treatment for his stress during service.  He did not see a 
psychiatrist or psychologist, or get tranquilizers or other 
medications from the submarine's corpsman, nor did he receive 
counseling from a chaplain.  The veteran also testified that 
he did not have any problems with stress when he was off the 
submarine.  He testified that he was first treated for a 
nervous condition in the 1980's, and that he was under a lot 
of stress at that time due to problems at his place of 
employment.  Also, he indicated that he was depressed over 
his medical problems.

The veteran's testimony at his December 1999 personal hearing 
focused on his 38 U.S.C.A. § 1151 claim regarding the 
September 1996 fall.  No pertinent testimony was presented 
regarding his claim of entitlement to service connection for 
a psychiatric disorder as directly related to service.


Analysis.  Initially, the Board notes that the veteran's 
claim of entitlement to an acquired psychiatric disorder as 
directly related to service is not well grounded.  No 
competent medical evidence is on file which relates the 
veteran's current diagnoses of major depression and anxiety 
to his period of active duty, to include the stress he 
experienced while serving aboard a submarine.  See Caluza at 
506.  In fact, the medical records show that the veteran 
sought treatment for psychiatric problems in the 1980's 
because of the stress he was experiencing at his place of 
employment.

The Board also notes that the medical records, including the 
psychology/MHC records from June 1998, show that the veteran 
has also been treated for depression secondary to his chronic 
medical problems.  Consequently, the veteran might also be 
entitled to a grant of service connection on a secondary 
basis if any of these disabilities are service-connected.  
See 38 C.F.R. § 3.310(a).  However, the record does not show 
that the veteran is service-connected for any disability.  
Accordingly, the Board concludes that the veteran has not 
submitted a well-grounded claim of service connection for a 
psychiatric disorder on a secondary basis.  


C.  Cardiovascular Disorder

Background.  The private medical records, the VA medical 
records, and the SSA records all show that the veteran has a 
cardiovascular disorder.  This evidence includes the 
following:

A private discharge summary, dated September 15, 1988, 
showing that the veteran was admitted with a principal 
diagnosis of ischemic heart disease with approximately 70 
percent left anterior descending narrowing prior to the 
takeoff of branches, with relatively normal left main, 
circumflex, right coronary, and left ventricular function.  A 
coronary angiography was undertaken without difficulty, with 
the previously stated results, showing 70 percent left 
anterior descending narrowing, approximately 1 and 1/2 cm in 
length, prior to the takeoff of the diagonal or the left 
anterior descending.  

A private physician's October 1989 review of the veteran's 
medical records, which resulted in a diagnosis of, among 
other things, atherosclerotic heart disease; 60 to 70 percent 
proximal LAD obstruction by cardiac catheterization in 
September 1988.  The physician stated that this diagnosis was 
noted incidentally, and that it fell outside of his specialty 
of internal medicine.

VA medical records dated in November 1990 which reflect that 
the veteran was referred by an outside cardiologist due to 
the veteran's two month history of chest tightness.  A 
subsequent chest X-ray taken in January 1991 noted that there 
was no change since November 1990, and that there was no 
evidence of acute cardiopulmonary process.

Various VA medical records which note treatment for coronary 
artery disease, including cardiology department records dated 
in February 1993, August 1993, May 1994, September 1994, 
November 1994, March 1995, September 1995, and April 1996.  
The veteran was also noted to have coronary artery disease in 
allergy clinic treatment records.  Moreover, the veteran 
underwent a coronary artery bypass grafting in November 1996.

The SSA records include a May 1992 Administrative Law Judge 
decision which found that the veteran was entitled to SSA 
disability benefits, effective September 1, 1988, due to 
severe ischemic heart disease.  The supporting medical 
records, some of which were noted above, show treatment for 
heart problems on various occasions.  For example, the 
Administrative Law Judge specifically noted the results of 
the September 1988 angiography.  

A review of all the medical records on file fails to show any 
competent medical opinion which relates the veteran's heart 
problems to his period of active duty, to include the stress 
he experienced while serving aboard a submarine.  

At both his June 1991 and December 1993 personal hearings, 
the veteran testified that he experienced a lot of stress 
while serving aboard a submarine during active service, and 
that he was first diagnosed with a heart disorder in 1988.  
At the December 1993 hearing, the veteran attributed the 
development of his heart disorder to the stress he experience 
while aboard the submarine.  

The veteran's testimony at his December 1999 personal hearing 
focused on his 38 U.S.C.A. § 1151 claim regarding the 
September 1996 fall.  The Board acknowledges that he 
testified that he had a heart attack following this fall when 
forced to stand by VA nurses.  However, no pertinent 
testimony was presented regarding his claim of entitlement to 
service connection for a cardiovascular disorder as directly 
related to service.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded.

Initially, the Board notes that the test for well 
groundedness as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with a 
chronic cardiovascular disorder during his period of active 
duty, nor has he alleged continuity of symptomatology.  In 
fact, he acknowledged at his June 1991 and December 1993 
personal hearings that he first developed a heart disorder in 
1988, more than thirty years after his discharge from duty.  
Even if he had alleged continuity of symptomatology, the 
Board notes that the cardiovascular system is internal, and 
not subject to lay observation.  Thus, competent medical 
nexus evidence would still be necessary to well ground the 
veteran's claim.

The veteran has asserted that his current cardiovascular 
disorder is related to the stress he experienced while on 
active duty.  However, for the reasons stated above, it has 
already been determined that the veteran is not qualified to 
render a medical opinion.  Consequently, his contentions 
cannot well ground the claim.  Grottveit at 93; Caluza at 
504.

A review of all the medical evidence on file fails to show 
any competent medical nexus evidence relating the veteran's 
cardiovascular disorder to his period of active duty, to 
include his stress while serving aboard a submarine.  Thus, 
the veteran's claim is not well grounded and must be denied.  
Caluza at 506.

D.  Irritable Bowel Syndrome

Background.  A review of the private medical records on file 
reflects that the veteran was treated on various occasions 
for gastrointestinal problems, and include diagnoses of 
irritable bowel syndrome.  These records attribute the 
veteran's irritable bowel syndrome to work-related stress, 
particularly after the veteran acquired a new supervisor in 
1988.  Nothing in these records attributes the veteran's 
irritable bowel syndrome to his period of active duty, to 
include the stress he experienced while serving aboard a 
submarine.

The VA medical records also show that the veteran was treated 
on various occasions for stomach problems on various 
occasions.  For example, a March 1998 VA examination noted 
that the veteran had complained of left lower quadrant and 
left hip pain associated with swelling of the lower abdomen.  
There were no other gastrointestinal symptoms such as nausea, 
vomiting, diarrhea, or constipation at the time of this 
examination.  It was also noted that the veteran was told he 
had a left inguinal hernia, but that the hernia was reducible 
and surgery was not indicated.  The diagnosis from this 
examination was left lower quadrant and left hip discomfort 
(persistent and subjective) with no definite objective 
findings on physical examination other than subjective 
tenderness over a large area of the left lower quadrant of 
the abdomen and the left hip.  However, the VA medical 
records contain no competent medical opinion relating the 
veteran's diagnosis of irritable bowel syndrome to his period 
of active duty, to include the stress he experienced while 
serving aboard a submarine.

The May 1992 SSA Administrative Law Judge Decision, as well 
as the supporting medical records, also reflect that the 
veteran suffered from irritable bowel syndrome.  However, 
nothing in these records attributes the veteran's irritable 
bowel syndrome to his period of active duty, to include the 
stress he experienced while serving aboard a submarine.

At both his June 1991 and December 1993 personal hearings, 
the veteran testified that he experienced a lot of stress 
while serving aboard a submarine during active service, and 
attributed his irritable bowel syndrome to stress.  He 
testified that he had irritable bowel syndrome while on the 
submarine, for which the corpsman gave him Kaopectate.  The 
veteran further testified that his irritable bowel syndrome 
was situational with being under stress, and that he had a 
lot of stress in the 1980's.  He testified that he was first 
diagnosed with irritable bowel syndrome in the late 
1970s/1980.  

The veteran's testimony at his December 1999 personal hearing 
focused on his 38 U.S.C.A. § 1151 claim regarding the 
September 1996 fall.  During the course of that hearing, the 
veteran indicated that he had additional disabilities of the 
stomach, bowels, and bladder as a result of VA medical 
treatment.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome is not well grounded.

Initially, the Board notes that the test for well 
groundedness as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with 
irritable bowel syndrome during his period of active duty.  
Moreover, the veteran has not alleged continuity of 
symptomatology since service.  While he testified that he had 
gastrointestinal problems while serving aboard the submarine, 
he also testified that these problems subsided once he was 
off the submarine.  Further, he indicated that he had no 
gastrointestinal problems for the period between his 
discharge from service to his development of irritable bowel 
syndrome almost thirty years later in the 1980's.  

Even if the veteran had alleged continuity of symptomatology, 
the Board notes that the Court stated in Voerth v. West, 13 
Vet. App. 117 (1999), that the holding in Savage does not 
eliminate the requirement of medical nexus evidence when a 
claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.

As stated above, the veteran is not qualified to render a 
competent medical opinion.  Thus, his contentions cannot well 
ground his claim of service connection for irritable bowel 
syndrome.  Further, a review of all the medical evidence on 
file fails to show any competent medical nexus evidence 
relating the veteran's irritable bowel syndrome to his period 
of active duty, to include his stress while serving aboard a 
submarine.  Thus, the veteran's claim is not well grounded 
and must be denied.  Caluza at 506.

For the reasons stated above, the Board has determined that 
the veteran's psychiatric disorder, cardiovascular disorder, 
and irritable bowel syndrome claims are not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

It is noted that the RO did not specifically deny the 
veteran's psychiatric disorder, cardiovascular disorder, or 
his irritable bowel syndrome claims on the basis of the 
claims being not well-grounded.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, such as whether or not the veteran's claim is well 
grounded, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his psychiatric disorder, and/or his cardiovascular 
disorder and/or his irritable bowel syndrome claims well 
grounded.  The Board finds that no such information is of 
record.  See McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there is 
specific evidence that would manifestly well ground a claim, 
VA has a duty to inform the claimant of the importance of 
obtaining this evidence to "complete the application.") 
(Emphasis added).

E.  Pulmonary Disorder

The veteran has asserted that he developed a pulmonary 
disorder because of the extreme stress, anxiety, and 
emotional pressures during his service aboard a submarine 
during active service, as well as exposure to toxic fumes, 
gases, chemicals such as carbon tetrachloride, magnetic 
radiation and a variety of other hazards peculiar to World 
War II diesel-battery powered submarines.  Further, he 
maintains that he had extreme respiratory problems and 
constant colds while serving aboard the submarine, for which 
he was given decongestants by the submarine's 
corpsman/pharmacist's mate.  The veteran has stated that 
there was no physician on board his submarine.  At the June 
1991 personal hearing, the veteran testified that his 
symptoms subsided once he was off the submarine, and that he 
did not seek medical treatment for his pulmonary problems 
until the 1980's.

The various VA and private medical records on file include 
private pulmonary function tests performed in November 1984, 
September 1986, and July
1988.  All of these tests were within normal limits.  
Further, both a November 1989 private medical examination and 
a December 1990 VA outpatient clinic examination found the 
veteran's lungs to be clear, bilaterally.  A chest X-ray 
taken in January 1991 disclosed no acute cardiopulmonary 
process.  The medical evidence of record, however, does 
reflect that the veteran has a history of asthma and allergy 
problems.  For example, it was noted on a March 1998 letter 
from the Chief of the Allergy/Immunology Section of the VA 
Medical Center (VAMC) in Long Beach, California, that the 
veteran had been followed in the Section since May 1994 for 
bronchial asthma and allergic rhinitis.  It was also noted 
that the veteran had begun allergy immunotherapy in April 
1995 which required him to receive injections on a regular 
basis, twice a week.

In March 1994, the Board remanded the case, in part, for the 
veteran to be accorded a VA pulmonary evaluation to determine 
the current nature and extent of any pulmonary disorder found 
to be present.  If the examining physician determined that a 
pulmonary disorder was present, he or she was to express an 
opinion as to whether such disorder was etiologically related 
to the veteran's service aboard a submarine in 1954 and 1955, 
or the acute pneumonia for which the veteran was treated 
during active service in October 1952.  Prior to the 
requested examination, the examining physician was to be 
provided with the claims file and asked to review both the 
veteran's service medical records and the report of VA 
examination conducted in May 1956.  If the examining 
physician found that a pulmonary disorder was present and was 
in any way related to any incident, disease or injury during 
active service, he should be asked to provide the rationale 
relied upon in reaching that conclusion.

Following the Board's remand, the veteran underwent a VA 
examination for non-tuberculosis disease and injuries in 
September 1994.  The veteran reported at this examination 
that he served as a submariner in the 1950s, during which he 
was exposed to a variety of inhaled toxins including diesel 
fuel waste and carbon tetrachloride.  Additionally, the 
veteran reported that since that time he had had chronic 
purulent and serous sinusitis with post-nasal drip and a 
chronic cough, worse in the morning without hemoptysis, 
weight loss, fever, or night sweats.  Following examination 
of the veteran, the examiner stated that the veteran had 
chronic complaints with purulent and allergic sinusitis and 
chronic bronchitis as detailed above.  Moreover, the examiner 
stated that the onset appeared contemporaneous with the 
veteran's active military service as a submariner.

The Board notes that it does not appear that the September 
1994 VA examiner - nor any other physician - has diagnosed 
the veteran with a chronic pulmonary disorder and related 
such a disorder to military service based upon a review of 
the evidence in the veteran's claims files, including his 
service medical records.  Additionally, neither the September 
1994 VA examiner, nor any other physician, has provided an 
etiology opinion which takes into consideration the veteran's 
testimony that his symptoms subsided once he was off the 
submarine, and the fact that there is no evidence of 
treatment for pulmonary problems until approximately 30 years 
after the veteran's discharge from active service.  Thus, the 
Board is of the opinion that the September 1994 VA 
examination did not substantially comply with the March 1994 
remand directives, and that, as such, this frustrates 
effective appellate review of the veteran's claim.  Moreover, 
the Board notes that the evidence on file does not contain a 
thorough evaluation of the veteran's respiratory system since 
the September 1994 VA examination.  As such, the Board is of 
the opinion that the evidence on file may not accurately 
reflect the current nature and severity of any pulmonary 
disorder that is present.

In Stegall, supra, the Court held that a remand by the Board 
confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, in Epps, supra, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  Moreover, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton, 
supra.  Additionally, as mentioned above, the Court indicated 
in Roberts, supra, that the holding of Stegall does not apply 
in cases where the remand involved a claim that was not well 
grounded.  It is noted that the Board's previous remand did 
not make a specific finding as to whether or not the 
veteran's pulmonary disorder claim was well grounded.  
Accordingly, the Board must first make a determination as to 
whether the veteran's pulmonary disorder claim is well 
grounded prior to ordering an additional remand for 
compliance with Stegall.

In the instant case, the Board finds that the veteran's claim 
is well grounded.  His account of what occurred during 
service is accepted as true for the purpose of well grounding 
his claim.  Further, the service medical records confirm that 
he was treated for pneumonia and a long standing cold during 
service.  The VA medical records show that the veteran has 
been treated since May 1994 for bronchial asthma and allergic 
rhinitis.  The Board is of the opinion that this satisfies 
the requirement for a current medical diagnosis.  Finally, 
the Board finds that the September 1994 VA examination, 
despite its deficiencies, is sufficient to satisfy the 
medical nexus requirement.  Therefore, the claim is well 
grounded.  Caluza at 506.

As the veteran's claim is well grounded, the Board will 
remand the pulmonary disorder claim for compliance with the 
prior remand directives in accordance with Stegall, supra.  
The Board acknowledges that the veteran's claim has been in 
adjudicative status for many years, and has already been 
remanded several times in the past.  Therefore, the Board 
wishes to express its regret over the length of time it is 
taking to resolve the claim.  Further, the Board wishes to 
assure the veteran that it would not be remanding this claim 
again unless it was essential for a full and fair resolution 
of the case.

II.  38 U.S.C.A. § 1151

General Background.  As noted above, a February 1991 report 
of VA hospitalization reflects that the veteran underwent 
excision of herniated disc, L4-5, left; as well as 
exploration of intervertebral disc L3-L4, left.  After this 
procedure was completed, the veteran's skin was closed with 
interrupted vertical mattress sutures using 3-0 Dermalon.  
Dry sterile dressing was put in place and the veteran was 
extubated.  He was then taken to the recovery room in good 
condition.  A review of the medical records concerning the 
February 1991 surgery on the lumbar spine by VA contains no 
mention of the veteran having a fall during this period of 
hospitalization.  Further, a review of medical records on 
file shows this to be the only surgery the veteran had in 
1991.

The medical records on file subsequent to the veteran's 
February 1991 lumbar spine surgery contain no competent 
opinion that the veteran developed any additional 
disabilities as a result of this surgery, to include a fall 
following surgery.

In an April 1996 statement, the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 for disabilities 
incurred in a fall following surgery for a ruptured disc on 
"[January] 23, 1991."  The veteran reported that in the 
evening following this surgery he was being escorted to the 
bathroom, and was left standing in the bathroom.  He stated 
that he believed he was still under the effects from the 
drugs, because the next thing that he remembered was that he 
was waking up on the bathroom floor.  The veteran contended 
that this fall aggravated his neck and back, and that he 
wanted compensation for pain and suffering.

In an August 1996 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 as not well grounded.  This decision 
noted that VA medical records for the period from December 
1990 to June 1996 were reviewed in conjunction with this 
claim.  The RO found that the veteran underwent excision of a 
herniated disc at L4-5 in February 1991, but that there was 
no surgical procedure shown for January 23, 1991, as the 
veteran had previously indicated, nor did any correspondence 
previously submitted by the veteran, including a personal 
hearing, reference a fall after surgery with accompanying 
disability.  Additionally, the evidence received in 
connection with the claim failed to establish any 
relationship between VA treatment and any resulting 
disability or aggravation of any existing disability.  
Therefore, the claim was denied as not well grounded.

As mentioned above, records beginning in September 1996 show 
that the veteran was hospitalized and had additional cervical 
spine surgery after falling backwards out of a chair and 
hitting his head on September 5, 1996.  For example, a 
September to October 1996 report of VA hospitalization noted 
that an MRI of the veteran's cervical spine showed disc 
compression of the cervical spinal cord at C4-5, C5-6, C6-7, 
C7-T1, as well as T6 and T7.  It was also noted that the 
veteran was unable to move his left upper and lower 
extremity.  During this hospitalization, the veteran 
underwent a C5 slot vertebrectomy, C5 with fusion of C4 
through C6 vertebra using autologous with left iliac crest 
bone graft and donor fibula bone graft.  Discharge diagnosis 
was cervical stenosis with atypical presentation.

Various VA medical records note that the veteran sustained 
trauma to his cervical, lumbar, and thoracic spines as a 
result of the fall on September 5, 1996.

A September 1996 Report of Contact shows that the veteran 
reported he was in the VAMC's VRT ham radio room on the 
morning of September 5, 1996.  He stated that he was seated 
on a chair, setting up and checking on the veterans' networks 
with a microphone in his left hand when he received a 
telephone call from JH, a senior radiologist.  The veteran 
stated that he was talking to JH with the telephone in his 
right hand when suddenly the whole chair slipped, and he fell 
backwards onto the cement floor.  Thereafter, he was taken to 
the emergency room in a wheelchair.

In an October 1996 statement, the veteran reported that he 
was in the area of the VRT amateur radio room at the Long 
Beach VAMC when he was injured in the fall.  He stated that 
he was operating the amateur radio, and was checked into the 
VA Net, when the telephone rang.  While talking on the 
telephone, his chair went backwards, and he landed on his 
back and head.  He asserted that he should be service 
connected for the problems that occurred as a result of this 
fall. 

In a February 1998 rating decision, the RO, among other 
things, denied the veteran's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a fall after a 1991 
surgery, and the 1996 fall in the radio room.  A claim of 
additional compensation under 38 U.S.C.A. § 1151 for 
weakening and bulge of the abdomen was deferred for an 
examination.  Regarding the 1991 claim, the RO noted that the 
records on file showed that the veteran had surgery performed 
in February 1991, but that there was no evidence in the 
records that the veteran sustained a fall following that 
surgery.  Therefore, the claim was denied as not well 
grounded.  Regarding the September 1996 fall, the RO found 
that there was no indication in the medical evidence that the 
veteran was being treated at the time of the fall.  Also, 
there was no indication that being in the radio room was part 
of the veteran's therapy.  Accordingly, the claim was denied 
as not well grounded because there was no evidence linking 
the fall to medical treatment at the VA hospital. 

The veteran appealed the February 1998 rating decision to the 
Board.

At the December 1999 hearing, the veteran testified that he 
sustained additional disabilities following a fall from a 
chair that occurred on September 5, 1996.  He testified that 
the accident occurred in the radio room at the Long Beach 
VAMC.  It was noted that the radio room was part of the VRT 
division.  It was further noted that the veteran had an 
amateur radio license, and that he was in the room by himself 
until he received a phone call from JH.  JH testified that he 
was calling to inform them that he would not be able to come 
in because he was sick.  Further, JH testified that he had 
the same license as the veteran, and that the veteran became 
control room operator in charge of instructing the veterans 
when he (JH) was not there.  During the telephone 
conversation, the veteran informed JH that he had fallen 
down, and that he had to hang up and get help, or something 
in that context.  The veteran's representative stated that 
the veteran was not volunteering in the radio room on that 
day, but that he was asked to take over because the people 
who should have been there were not able to make it, and that 
the veteran was in the room at that time waiting to go to his 
medical appointment in the allergy clinic.  The veteran 
testified that he fell backwards out of the chair, and struck 
his head on the cement floor.  He testified that he tried to 
get up, but that he could not because his left side was 
paralyzed.  Therefore, he asked one of the 3 or 4 other 
people in the room for help.  One of these individuals went 
for help, and came back with the VRT supervisor and a 
wheelchair, and the veteran was transported to the VAMC's 
emergency room.  The representative contended that these 
individuals should have used a board and gurney rather than a 
wheelchair.  It was also noted that the chair which the 
veteran fell out of had 4 legs, while a VA memo reflected 
that all chairs now had 5 legs.  Moreover, it was noted that 
the veteran was diagnosed with a spinal injury.  Therefore, 
it was contended that the veteran should have gone to the 
VAMC's spinal injury section as opposed to the general 
hospital area.  Both the veteran and his wife provided 
additional testimony to the effect that he developed 
additional disabilities as a result of the VA medical 
treatment he received following the September 1996 fall.  For 
example, it was contended that the veteran had a heart attack 
because the nurses made him stand up.  Also, it was contended 
that the veteran lost control over his left side, as well as 
stomach, bowel, and bladder problems following the April 1998 
radiofrequency rhizotomy.  The veteran also alleged that VA 
took out the wrong five nerves during this procedure.  He 
also testified that he had additional surgery by a specialist 
in 1999 who reportedly informed him that VA had messed up his 
back during his previous surgery.  The veteran further 
testified that his volunteer work in the VAMC's ham radio 
room was part of his psychiatric therapy.  Also, it was noted 
that the VAMC did not allow people to volunteer in the radio 
room on the day they had a medical evaluation.

The additional evidence submitted by the veteran following 
the December 1999 hearing included the April 1999 statement 
from the Director of the VAMC's Chronic Pain Management 
Program.  In this statement, the Director noted that the 
veteran had been encouraged to pursue a variety of 
constructive diversionary activities to assist with both pain 
and depression.  Consistent with the latter recommendation, 
the veteran elected to continue his VRT activity in ham radio 
after finishing the formal Pain Program.

Also on file is a report from a VA MHC for treatment dated 
from July 1991 to March 1998.  This report notes, among other 
things, that the veteran's therapeutic rehabilitation program 
included his duties as a ham radio operator at the VAMC.  It 
was also noted that the veteran made very notable improvement 
in his mood while involved in this program, and that it 
provided him with positive and meaningful structured 
activities to reduce depression and increase self-esteem.


Legal Criteria.  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there need be 
no identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, it was further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
Supreme Court 552, 556 n.3 (1994):  "We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment. . 
. . VA's action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability but not that every additional disability was 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  However, 
in an opinion from the Department of Veterans Affairs General 
Counsel, it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1997.  
VAOPGCPREC 40-97 (December 31, 1997).  The Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  Accordingly, since the veteran's claims 
were filed in 1996, the revised provisions of § 1151 are not 
applicable to this claim.

The requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service connection claims, as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court held 
that entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 are available only when the 
injury or aggravation of injury resulted from the treatment 
itself; there is no entitlement when disability results 
coincidental with the receipt of VA treatment.


Analysis.  As stated above, the Board has already determined 
that the veteran's claims of service connection for a low 
back disorder and a cervical spine disorder are well 
grounded.  The Board also notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held in Schroeder v. West, No. 99-7103 (Fed.Cir. May 18, 
2000) that once a claimant submits a well-grounded claim 
under one theory of entitlement, the claim is well grounded 
for all theories of entitlement.  In the instant case, the 
primary disabilities claimed by the veteran as due to the 
purported fall in 1991, and the fall on September 5, 1996, 
were to the back and neck.  Thus, the veteran claims of 
compensation under 38 U.S.C.A. § 1151 are well grounded.  
However, for the reasons stated below, the Board finds that 
the veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for any disability resulting from the 1991 and 1996 
falls.

Analysis: 1991 Fall.  In the instant case, the Board finds 
that the veteran is not entitled to additional compensation 
under 38 U.S.C.A. § 1151 for injuries caused by a fall 
following surgery in 1991.

As noted above, there is no evidence in the medical records 
concerning the February 1991 lumbar spine surgery that the 
veteran sustained a fall during this period of 
hospitalization.  Even if the Board were to presume that the 
veteran's account of having fallen following this surgery was 
true, there is no competent medical evidence that the veteran 
sustained any additional disabilities as a result of such a 
fall.  The only such evidence consists of the veteran's own 
contentions.  However, issues of medical diagnosis require 
competent medical evidence in order to have probative value, 
and it has already been determined that the veteran is not 
qualified to render a competent medical opinion.  

For the reasons stated above, the Board finds that there is 
no evidence to confirm that the veteran actually sustained a 
fall following the February 1991 surgery, and, more 
importantly, there is no evidence to support a finding that 
he sustained any additional disabilities as a result of this 
purported fall.  Consequently, the veteran does not meet the 
requirements for benefits under 38 U.S.C.A. § 1151, and his 
claim must be denied.

Analysis: September 1996 fall.  In the instant case, the 
Board finds that the veteran is not entitled to additional 
compensation under 38 U.S.C.A. § 1151 for injuries caused by 
a fall on September 5, 1996.

The Board notes that the evidence clearly shows that the 
veteran sustained a fall on September 5, 1996, while in the 
VAMC's ham radio room.  Further, the evidence shows that the 
veteran sustained trauma to his cervical, thoracic, and 
lumbar spines, as a result of this fall.  Additionally, the 
evidence shows that the veteran was a volunteer in the VRT's 
ham radio program as part of his VA psychiatric therapy.  
Nevertheless, the Board finds that the veteran was not 
actually undergoing this therapy, or any other VA treatment, 
at the time the fall occurred on September 5, 1996.  

The veteran's December 1999 hearing reflects that he was not 
scheduled to perform his duties in the VAMC ham radio room on 
September 5, 1996.  Rather, he was waiting in the room prior 
to a scheduled medical evaluation.  In fact, it was stated at 
the December 1999 hearing that the VAMC did not, as a matter 
of policy, allow volunteers to work in the radio room on days 
that they were scheduled for medical evaluations.  Moreover, 
the veteran was not performing any duties as a ham radio 
operator/instructor at the time the fall occurred.  Rather, 
he was talking on the telephone to JH.

The mere fact that an injury incurred while the veteran was 
in the VAMC's ham radio room will not suffice to make the 
additional disability compensable in the absence of proof 
that the injury was suffered as the result of his actually 
undergoing VA treatment at the time of this injury.  38 
C.F.R. § 3.358(c)(2) (1999).  This is consistent with 
Sweitzer, supra, in which the Court held that aggravation of 
the veteran's back condition after being struck by a 
motorized wheelchair while waiting at a VA facility for his 
examination was coincidental to his reporting for 
examination, not a result of having submitted to examination.  
Similarly, in this instance, the injuries following the fall 
from the chair in September 1996 occurred while the veteran 
was waiting to undergo a VA medical evaluation, and was 
talking on the telephone with JH.  He was not undergoing 
treatment, to include his VA psychiatric therapy of being a 
volunteer in the ham radio room, at the time this injury 
occurred.  Therefore, the Board concludes that the claim must 
be denied.

The Board notes that the veteran and his spouse provided 
testimony at the December 1999 hearing that he incurred 
additional disabilities as a result of VA medical treatment 
that followed his September 1996 fall.  However, as indicated 
in the Introduction, the Board's jurisdiction is limited to 
decisions for which the veteran has perfected a timely 
substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.302.  
The only 38 U.S.C.A. § 1151 claims for which the veteran has 
perfected a timely substantive appeal are for disabilities 
actually incurred in a fall following surgery in 1991, and 
the fall that occurred on September 5, 1996.  Accordingly, 
the Board has no jurisdiction to address these issues, and 
they were referred to the RO for appropriate action.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

The claim of entitlement to service connection for a 
pulmonary disorder is well grounded.  To this extent only, 
the appeal is granted.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall following 
surgery in 1991 is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries caused by a fall on September 
5, 1996, is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the veteran's pulmonary 
disorder claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pulmonary 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the nature and 
etiology of any pulmonary disorder found 
to be present.  The claims folder should 
be made available to the examiner for 
review before the examination.  For any 
chronic pulmonary disorder found to be 
present, the examiner must express an 
opinion as to whether it is as likely as 
not that the disorder was incurred in or 
aggravated by the veteran's period of 
active duty, including the veteran's 
service aboard a submarine or the acute 
pneumonia for which the veteran was 
treated during active service in October 
1952.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

